Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 1/25/22 contains citations to Youtube videos. The pages submitted have been reviewed however any videos, have not been reviewed. Any audio or video recording must be submitted in the form of a written transcript.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kraker’s SafeRoof 2.0 in view of Wang (US 20190106068).

With respect to claim 10 SafeRoof teaches the cover is flexible and a pivotable arm (see image on page 1) holding a rotatable roller for dispensing and receiving the cover.
Claims 1, 2 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Muller (US 20190061704) in view of Wang (US 20190106068).
With respect to claim 1, 2 and 11-13 Muller teaches an apparatus, the apparatus comprising:  5a cover (4) movable between a closed position (rolled up) in which the cover is disposed over the open top and an open position (unrolled) in which the top is exposed; an electrically powered covering mechanism (motor col. 4 line 25) configured to move (roll/unroll) the cover between the closed position and the open position; and a super capacitor (col. 5 line 10). Muller does not teach the mounting or detail the power connections to the motor for operation of the cover. Wang teaches the known use of a supercapacitor (paragraph 0021) onboard the trailer to supply a load (paragraph 0030) on board a vehicle trailer. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Muller to mount a supercapacitor on the trailer as seen in Wang for the known benefit of allowing power storage during times of disconnection from the tractor. 

Claim 3-7, 9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Muller (US 20190061704) in view of Wang (US 20190106068) in view of Bailey et al. (US 20180138716)
With respect to claim 3 and 14 Muller teaches a charging control circuit (col. 5 lines 60-65) configured for operative coupling to a source of electrical power (from engine or tractor battery) which is external to the trailer, however does not teach the use of a charging control circuit. Bailey teaches a charging control circuit (124) monitor current drawn (see measured current paragraph 0028) from the source of electrical power to supply one or more loads (132); and switchably (103, 118) make, break, or both make and break (paragraph 0031-32), a connection between the source of electrical power and the supercapacitor based on an amount of the monitored current. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Muller to use the known charging control seen in Bailey for the benefit of ensuring critical loads are supplied with power. 
With respect to claim 4-5 and 15 Bailey teaches charging control circuit (124) is further configured to perform one of: when the current (see measured current paragraph 0028) is above a 30predetermined threshold (see matching the load operation of power source paragraph 0031 and limit power draw to prevent detrimental effects paragraph 0032), disconnect (shed) the source of electrical power from the battery. 181 758-143 USAttorney Docket No. 64332 US01
With respect to claim 6 Muller teaches the known use of a trailer however does not teach the use of a road train. Road trains are well known of which the Examiner takes Official Notice. It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Muller to include a road train configuration with a load for the predictable result of carrying additional payload.
With respect to claim 7 Muller as modified above teaches the supercapacitor is on the trailer however does not teach other loads on the trailer. Wang teaches the know placement of other loads on 
With respect to claim 9 Muller teaches the use of a motor. Muller does not detail the motor control system driving the system. Motor control systems are well known in connection with a motor to control the driving of a motor. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Muller to include a control system, if in fact, such as system is not inherent to the motors operation of Muller. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Wang (US 20190106068) in view of Bailey et al. (US 20180138716) in view of Viele et al. (US 20190233034)
With respect to claim 8 Muller teaches the trailer however does not teach the load is antilock braking system. Viele teaches the known use of a braking system (see Fig. 15 1520). It would have been obvious to one having ordinary skill in art at the time of the invention to modify supply a braking system as seen in Viele for the benefit of increase safety. Muller as modified does not teach the brakes are antilock. Antilock brakes are well known brakes on trailers of which the Examiner takes Official Notice. It would have been obvious to one having ordinary skill in art at the time of the invention to try Antilock brakes for the predictable result of reduced skid and faster stopping times. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Muller (US 20190061704) in view of Wang (US 20190106068) in view of Tsukamoto (US 4,673,208)
With respect to claim 10 Muller teaches the cover is flexible however does not teach the use of a pivotable arm holding a rotatable roller for dispensing and receiving the cover. Tsukamoto teaches the known use of a pivotable arm holding a rotatable roller (see Fig. 2 and 3) for dispensing and receiving the cover. It would have been obvious to one having ordinary skill in art at the time of the invention to .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MICHAEL FIN
Primary Examiner
Art Unit 2836


/MICHAEL R. FIN/Primary Examiner, Art Unit 2836